*536DISSENTING REPORT
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania:
ECKELL, Member,
October 12,1988 — I respectfully disssent from the sanctions recommended by the majority of the Disciplinary Board. I recommend a suspension of three months.
Despite an informal admonition in 1986 for violating D.R. 5-105(B), requiring withdrawal in a conflict of interest situation; and D.R. 6-101(A)(3), prohibiting the neglect of a legal matter, respondent continued to ignore his duties in the very matter which gave rise to the informal admonition.
A majority of the Disciplinary Board concludes that respondent’s continued neglect after being disciplined warrants a public censure. I conclude such conduct requires more emphatic discipline in the form of a three-month suspension. The majority report contains 68 findings of fact. Virtually all of those findings refer to some improper conduct of respondent. This is not to say that discipline should be quantitatively fixed by the number of paragraphs making findings of impropriety by respondent. However, it is difficult to read those findings and conclude that anything short of suspension meets the responsibilities of the disciplinary system to the public.
Respondent’s continued improper conduct following discipline for that same conduct, clearly indicates his failure “to get the message.” He continued to practice in a manner which further harmed the same individuals he previously neglected. Future potential clients need protection from this respondent.
Perhaps respondent’s age (66 years) motivated the majority to recommend public censure. I, too, abhor *537the idea of seriously disciplining a senior member of the bar; however, the integrity of our disciplinary system cannot be adjusted depending upon a respondent’s age. Lawyers, more than any others, must be even-handed in disciplining themselves.
For the reasons set forth above, I dissent and recommend that respondent be suspended for a period of three months.
Dr. Gilbert joins in the dissent.
ORDER
And now, October 11, 1989, upon consideration of the report and recommendations of the Disciplinary Board and the dissenting report dated October 12, 1988, it is hereby ordered that [respondent] be subjected to public censure by the Supreme Court at the session of court commencing December 11, 1989, in [ ]. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to rule 208(g), Pa.R.D.E.
Mr. Justice Larsen and Mr. Justice Papadakos dissent and would impose a three-month suspension.